DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted August 18, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-38 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection set forth below.

Claim Objections
3.	Claims 23, 28, 32, and 37 are objected to because of the limitation “information about the number of SS includes, etc.” The term “SS” is understood to refer to “space-time streams,” but should be indicated in the claim(s) at least once. Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, respectively, of U.S. Patent No. 11,038,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.

Claim Rejections - 35 USC § 102 & 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



11.	Claims 21-23, 26-28, 30-32, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Publication No. 2012/0026928 (hereinafter “Gong”) or, in the alternative, under 35 U.S.C. 103 as obvious over Gong, in view of U.S. Publication No. 2016/0043783 (hereinafter “Xia”).

Regarding claim 21: Gong discloses a method for uplink multiuser data transmission, the method comprising: 
sending, by an access point (AP), indication information to at least first and second stations (STAs), wherein the indication information indicates that at least the first and second STAs perform an uplink multiuser transmission (See, e.g., [0011]-[0018]; note the notification functionality, group action frame, and/or poll frame sent by the AP.); 
receiving, by the AP, first and second data frame preambles from the first and second STAs, respectively (See, e.g., [0015]-[0018]; the STAs send preambles.), 
wherein the first data frame preamble comprises a first training sequence for channel estimation associated with the first STA, wherein the second data frame preamble comprises a second training sequence for channel estimation associated with the second STA, wherein the first training sequence is a product of a long training field (LTF) sequence in the first data frame preamble and a (See, e.g., [0016]-[0018]; sequences in respective preambles are formed via the product of an LTF and an orthogonal P matrix value.); and 
performing channel estimation, by the AP, on each of the product of the first entry of the matrix and the LTF sequence and the product of the second entry of the matrix and the LTF sequence (See, e.g., [0001] and [0002]; the preambles re used for channel estimation.).
To the extent Gong does not inherently teach wherein the respective training sequences are each a product of an LTF and respective matrix entry, this feature is nevertheless taught in Xia (See, e.g., [0151]-[0161]; note also [0170].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Xia, such as the spreading and/or orthogonality functionality, within the system of Gong, in order to appropriate sequences for system bandwidth.
The rationale set forth above regarding the method of claim 21 is applicable to the method, device, and station of claims 26, 30, and 35, respectively.

Regarding claims 22, 27, 31, and 36: Gong modified by Xia further teaches wherein the indication information comprises information about an uplink modulation and coding scheme (MCS) or a number of space-time streams (See, e.g., Gong: [0011], [0016]-[0018].).
The rationale set forth above regarding the method of claim 22 is applicable to the method, device, and station of claims 27, 31, and 36, respectively.

Regarding claims 23, 28, 32, and 37: Gong modified by Xia further teaches wherein the information about the uplink MCS includes a maximum value of the uplink MCS, and the information about the number of SS includes a maximum number of space-time streams (See, e.g., Gong: [0011]-[0015].).
The rationale set forth above regarding the method of claim 23 is applicable to the method, device, and station of claims 28, 32, and 37, respectively.

12.	Claims 24, 25, 29, 33, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gong, in view of Xia, and in further view of U.S. Patent No. 8,842,614 (hereinafter “Liu”).

Regarding claims 24 and 33: Gong modified by Xia further teaches forming, by the AP, receiving beams for channels associated with the channel estimations; and receiving, by the AP, uplink data from the first and second STAs, using the receiving beams (See, e.g., Xia: [0048]-[0054]; note steering matrix.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to apply the steering matrix functionality of Xia to the feedback signals of Gong in order to improve spectrum utilization.
Alternatively, Liu teaches forming, by the AP, receiving beams for channels associated with the channel estimations; and receiving, by the AP, uplink data from the first and second STAs, using the receiving beams (See, e.g., col. 9, lines 14-31.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Liu, such as the beam forming functionality, within the system of Gong modified by Xia, in order to increase gain.
The rationale set forth above regarding the method of claim 24 is applicable to the device of claim 33.
Regarding claims 25 and 34: Gong modified by Xia and Liu further teach wherein there is a short interframe space (SIFS) between sending the indication information and receiving the uplink data (See, e.g., Liu: col. 13, 8-9; col 12, lines 55-58.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate short interframe spacing, as discussed in Liu, in order to account for required device processing time.
The rationale set forth above regarding the method of claim 25 is applicable to the device of claim 34.

Regarding claims 29 and 38: Gong modified by Xia substantially teaches the method as set forth above regarding claim 26, but does not explicitly state wherein there is a short interframe space (SIFS) between sending the indication information and receiving the uplink data. However, this feature is taught by Liu (See, e.g., col. 13, 8-9; col 12, lines 55-58.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Liu, such as short interframe spacing, within the system of Gong modified by Xia, in order to account for required device processing time.
The rationale set forth above regarding the method of claim 29 is applicable to the device of claim 38.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476